DeBRULER, Justice,
dissenting.
Indiana Code § 34-1-13-2 quoted in the majority opinion refers to the necessity for the judge to “designate the county to which the venue shall be changed.” The statute also requires that the clerk of the court in which the suit is pending “as soon as the costs of the change are paid, shall forthwith transmit all the papers and a transcript of all the proceedings to the clerk of the court of the county to which the venue is changed.” It is contemplated here that the payment of costs by the applicant be the final act which completes or “perfects” the change of venue. Obviously, payment of costs cannot have this finalizing effect, if it is made before the court has designated the county to which the venue is to be changed.
I am of the opinion, therefore, that the failure of an applicant to assist the trial court as required by the local rule in making the designation of the new county within the time limit for perfection of a change of venue, like the failure of an applicant to pay the costs within that same time limit, should result in the loss of the previously granted change. Here, the trial court’s order book reflects that relators’ proposed order designating the new county was filed after the time limit for perfecting the change. I consider the trial court’s decision to thereafter reassume jurisdiction to have been correct.
The writ should be denied.